Exhibit 10.3

Orexigen Therapeutics, Inc.  

 

[______________], 2017

 

[NAME]

 

RE:Retention Agreement

Dear [Name],

You are an important part of Orexigen Therapeutics, Inc. (the “Company”), and we
recognize that your engagement and commitment are critical to the Company’s
success.  We value the contributions you make to our organization and are
pleased to offer you the following Retention Agreement (the “Retention
Agreement”).  Certain capitalized terms used in this Retention Agreement are
defined in Section V below.  

I.Eligibility to Earn a Retention Payment

 

As an incentive for you to continue to contribute your efforts and services to
the Company, you will be eligible to earn a retention payment, based on the
terms and conditions in Section II below, in an amount equal to fifty-percent
(50%) of your 2018 annual target bonus amount (the “Retention Payment”).  For
illustration purposes only, if your 2018 annual target bonus amount is
ten-percent (10%) of your 2018 annual base salary, then your retention payment
amount, if earned, will equal five-percent (5%) of your 2018 annual base
salary.  

 

II.How to Earn the Retention Payment

 

In order to earn the Retention Payment: (A) you must sign, date and return this
Retention Agreement to the Company on or before November 3, 2017, (B) you must
remain employed by the Company on a full-time basis in Good Performance Standing
through and including July 31, 2018 (the “Retention Date”); and (C) the Company
must achieve greater than a ten-percent (10%) increase in global net sales in
the first calendar quarter of 2018 as compared to the global net sales in the
first calendar quarter of 2017 (the “Performance Metric”).  The Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall have full
and final authority, which shall be exercised in its reasonable discretion, to
determine conclusively whether the Performance Metric has been achieved.  Any
such determination shall be made by the Committee following the close of the
first calendar quarter of 2018.

 

If earned, the Retention Payment will be paid to you in a lump sum amount, less
required payroll withholdings and deductions, on the first administratively
practicable payroll period following the Retention Date; provided that any such
earned Retention Payment will be paid to you in all cases before March 15,
2019.  

 

--------------------------------------------------------------------------------

III.Employment Termination

 

Notwithstanding the foregoing, if (A) the Committee has determined that the
Performance Metric has been achieved, and (B) following such Committee
determination, and prior to the Retention Date, the Company terminates your
employment without Cause (other than due to your death or disability), you will
be eligible for the Retention Payment.  In order to earn the Retention Payment
in connection with your employment termination, you must execute and deliver a
general release of all known and unknown claims in a release agreement
acceptable to the Company (the “Release”) within the applicable deadline set
forth in the Release, but in no event later than forty-five (45) calendar days
following your employment termination date, and permit the Release to become
effective and irrevocable in accordance with its terms.  If earned, the
Retention Payment will be paid to you in a lump sum amount, less required
payroll withholdings and deductions, on the first administratively practicable
payroll pay date following the effective date of the Release, subject to the
requirements of Section VI below.

 

For the avoidance of doubt, if (W) you provide notice of your employment
resignation, or actually terminate your employment relationship by resignation
at any time (for any reason, including retirement), (X) the Company terminates
your employment for Cause at any time, (Y) the Company terminates your
employment without Cause at any time before the Committee has determined that
the Performance Metric has been achieved; or (Z) your employment is terminated
due to your death or disability at any time, then you will not be eligible for
and will not earn the Retention Payment (or any portion thereof).  

 

IV.Change of Control

 

Additionally, notwithstanding the foregoing, if (A) the Company consummates a
Change in Control (“CIC”) prior to March 31, 2018 and you remain an employee in
Good Performance Standing through the consummation of the CIC, or (B) (i) the
Company consummates a CIC after March 31, 2018 but before the Retention Date,
(ii) prior to the consummation of the CIC, the Committee determined that the
Performance Metric has been achieved, and (iii) you remain an employee in Good
Performance Standing through the consummation of the CIC, you will be eligible
for the Retention Payment.  In order to earn the Retention Payment in connection
with a CIC event described above, you must execute and deliver a general release
of all known and unknown claims in a release agreement acceptable to the Company
(the “Release”) within the applicable deadline set forth in the Release, but in
no event later than forty-five (45) calendar days following the consummation of
the CIC, and permit the Release to become effective and irrevocable in
accordance with its terms.  If earned, the Retention Payment will be paid to you
in a lump sum amount, less required payroll withholdings and deductions, on the
first administratively practicable payroll pay date following the effective date
of the Release, subject to the requirements of Section VI below.  

 

V.Definitions

 

(A)  Cause.  For purposes of this Retention Agreement, “Cause” shall have the
meaning described in the Company’s 2007 Equity Plan, as amended and restated as
of July 8, 2016 (the “Equity Plan”).

--------------------------------------------------------------------------------

 

(B)  Change in Control.  For purposes of this Retention Agreement, “Change in
Control” shall have the meaning described in the Equity Plan.

(C)  Good Performance Standing.  For purposes of this Retention Agreement, you
will be in “Good Performance Standing” if you are in active employment status,
satisfactorily performing all assigned tasks, and complying with the Company’s
policies and procedures as determined in the reasonable discretion of the
Company.

 

VI.IRS Code Section 409A

 

It is intended that the Retention Payment payable under this Retention Agreement
satisfies, to the greatest extent possible, the exemption from the application
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
provided under Treasury Regulations Section 1.409A-1(b)(4) and in all cases will
be paid not later than March 15 of the year following the year in which your
right to such amount became vested.  To the extent that the Retention Payment is
deferred compensation under Section 409A of the Code, and is not otherwise
exempt from the application of Section 409A, then, if the period during which
you may consider and sign the Release spans two (2) calendar years, the payment
of such Retention Payment will not be made until the later calendar year.

 

VII.Miscellaneous

 

This Retention Agreement is intended to provide a financial incentive to you and
is not intended to confer any rights to continued employment upon you.  Nothing
in this Retention Agreement is intended to alter your at-will employment
relationship.  

 

This Retention Agreement is the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the Retention
Payment, and it supersedes and replaces any other agreements (whether written or
unwritten) you may have with the Company concerning these matters.  This
Retention Agreement is entered into without reliance on any promise or
representation (written or unwritten) other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations.  The terms of this Retention Agreement may not be modified or
amended except in a written agreement signed by you and a duly authorized
officer of the Company.

[Signature Page to Follow]

--------------------------------------------------------------------------------

Sincerely,

 

Michael A. Narachi

President and Chief Executive Officer

 

ACKNOWLEDGMENT AND ACCEPTANCE

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

[Name]

 

 

 

 

 